             Case 1:19-cv-00149-JL Document 10 Filed 03/05/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

                                             )
CAROLINE CASEY and MAGGIE                    )
FLAHERTY                                     )
                                             )
                                             )
        Plaintiffs,                          )
                                             )
v.                                           )       Civil Case. No. 1:19-cv-00149-JL

WILLIAM M. GARDNER, Secretary of             )
State of the State of New Hampshire, in      )
his official capacity, and GORDON            )
MACDONALD, in his official capacity          )
as New Hampshire Attorney General            )
                                             )
                                             )
        Defendants.                          )
                                             )


               ASSENTED-TO MOTION FOR ADMISSION PRO HAC VICE

        1.      Pursuant to Rule 83.2(b) of the Local Rules of the United States District Court for

the District of New Hampshire, Caroline Casey and Maggie Flaherty respectfully move this court

for an order admitting Dale E. Ho to the bar of this Court, pro hac vice, for the purpose of

representing Caroline Casey and Maggie Flaherty in the above-captioned case. Mr. Ho is

knowledgeable regarding the dispute between the parties, and it would be economical and

efficient to allow Mr. Ho to appear before this Court.

        2.      Mr. Ho is a member in good standing of the bars of various courts, he is not

suspended or disbarred in any jurisdiction or involved in any disciplinary proceedings, and he

has never had pro hac vice status denied or revoked by any court. An affidavit attesting to these

facts is attached.

        3.      For the foregoing reasons, plaintiffs respectfully request that this Court grant this
            Case 1:19-cv-00149-JL Document 10 Filed 03/05/19 Page 2 of 2



motion and enter an order for admission of Mr. Ho pro hac vice in the above-captioned case.

       4.      Defendants, through counsel, assent to this motion.

       WHEREFORE, the Plaintiffs, Caroline Casey and Maggie Flaherty, respectfully request

that this Honorable Court:

       A. Grant this Motion for Admission Pro Hac Vice of Dale E. Ho;

and

       B. Grant such other and further relief as may be just and equitable.



                                         Respectfully submitted,

Date: March 5, 2019                      /s/ _Henry Klementowicz______________
                                          Gilles R. Bissonnette (N.H. Bar No. 265393)
                                          Henry R. Klementowicz (N.H. Bar No. 21177)
                                          AMERICAN CIVIL LIBERTIES UNION OF NEW HAMPSHIRE
                                          FOUNDATION
                                          18 Low Avenue
                                          Concord, NH 03301
                                          Tel.: 603.224.5591
                                          gilles@aclu-nh.org
                                          henry@aclu-nh.org

                                CERTIFICATE OF SERVICE

       The undersigned certifies that he has electronically filed this date the foregoing pleading

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all counsel of record. This filing is available for viewing and downloading from the ECF

system.


Dated: March 5, 2019                          /s/ Henry R. Klementowicz
                                              Henry R. Klementowicz




                                                2
